PAPADAKOS, Justice,
dissenting.
I dissent to the Order dismissing this appeal as improvidently granted. The prothonotary acknowledged under oath that, although the notice of mailing the order subject to the filing of exceptions was docketed on August 12, 1983, *409it was not mailed to Appellant until August 15, 1983. Within ten days thereafter, on August 25, 1983, Appellant’s exceptions were filed. To dismiss them as untimely filed on the strength of an admittedly false entry in the prothonotary’s docket, is incredible.
The injustice in allowing Appellant’s rights to be limited by the prothonotary’s admitted error is so overwhelmingly clear as to render inescapable a reversal of the courts below. I would enter a per curiam reversal.
LARSEN and FLAHERTY, JJ., join this dissenting opinion.